Citation Nr: 0636198	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.

(A claim on the issue of entitlement to an effective date 
prior to May 20, 2002, for service connection for bilateral 
shin splints, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant served on active duty training from July 1981 
to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Vocational 
Rehabilitation Counselor of the Fort Worth, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
claim has been transferred to the Board from the Waco, Texas 
RO.  

The Board notes that in June 2006, the appellant testified at 
a Travel Board hearing.  However, as to the issue of 
entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code, the veteran indicated in her March 
2006 VA form 9, that she was not seeking any hearing with 
regard to this issue nor did she offer any testimony at the 
subsequent Travel Board hearing.  


FINDING OF FACT

The appellant has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with her pattern of abilities, aptitudes and interests, and 
is successfully maintaining such employment; thus, she does 
not have an employment handicap.  


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3101, 3102 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 21.40, 21.51 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases (Chapter 53) was 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  As well, the statute at issue in 
this matter is not found in Chapter 51, rather, it is found 
in Chapter 31.

Further, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In this case, there is no further development to 
be undertaken.  

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if he or she has a service-
connected disability that is compensable at a rate of at 
least 20 percent and was incurred or aggravated in service on 
or after September 16, 1940, and is determined to be in need 
of rehabilitation to overcome an employment handicap.  A 
veteran is also entitled to a program of vocational 
rehabilitation if he or she has a service-connected 
disability that is compensable or is likely to be compensable 
at less than 20 percent and is determined to be in need of 
rehabilitation to overcome a serious employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b). 

Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the appellant has an impairment of employability; this 
includes appellants who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons not within their control; (ii) the veteran's service-
connected disability(ies) materially contributes to the 
impairment of employability; (iii) the appellant has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(f)(1). 

An employment handicap does not exist when any of the 
following conditions is present: (i) the appellant's 
employability is not impaired; this includes appellants who 
are qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the appellant's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the appellant has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

The appellant is service-connected for shin splints of the 
left and right lower extremities, respectively.  Each is 
rated as 20 percent disabling.  The combined rating is 40 
percent.  Her basic eligibility termination date for any 
approved vocational rehabilitation training is September 4, 
2015.  

In conjunction with her claim for vocational rehabilitation 
benefits, the appellant underwent vocational rehabilitation 
counseling in August 2005.  The Narrative Report of the 
counseling session revealed that the appellant has been 
employed for the past 7 years in a full-time position at 
S.B., earning over $50,000 annually.  She reported that she 
enjoyed her current position and did not plan to leave.  She 
indicated that if she was laid off of work in the future, she 
would need to train for another field of work.  It was noted 
that the appellant was gainfully and suitably employed and 
that her position accommodated her employment limitations.  
The appellant suggested that in the future, her company would 
merge with another company and she could lose her job.  She 
was worried about having to take training which required 
physical activity.  However, she did not indicate if she 
would be required to work in another position.  Unless her 
employment situation changed, she was not in need of training 
to become employed.  

The counselor considered the appellant's impairment of 
employability.  It was noted that the appellant was limited 
in her ability to perform prolonged walking, standing, and 
running.  No other limitations were indicated.  The appellant 
related that she had not utilized any sick days.  She was not 
prevented from performing her current job tasks.  Her 
physical limitations were not tasks required in her current 
position.  The counselor concluded that there was evidence 
that the appellant did have an impairment to employability, 
but her current position accommodated her limitations.  She 
was capable of performing the functional capacity for work in 
the sedentary to light levels as classified by the United 
States Department of Labor.  

The counselor also considered if the appellant's service-
connected shin splints substantially contributed to her 
impairment of employability, but determined that they had not 
since she was employed in a position consistent with her 
aptitude, abilities, and interests.  Also, she had reasonably 
developed skills and had maintained suitable employment for 
over 7 years.  

The counselor additionally considered if the appellant had 
overcome the effects of any impairment of employability.  The 
counselor concluded that the appellant had overcome the 
effects of any impairment of employability since she had been 
suitably employed for over 7 years in a sedentary position 
which made accommodations for her service-connected shin 
splints.  She had overcome the effects of any impairment of 
employability through on the job training and through 
experience.  Since leaving the military, the appellant had 
obtained and maintained employment which did not aggravate 
her service-connected disabilities.  

The counselor determined that the appellant did not have a 
serious employment handicap since she did not have a history 
of maladaptive adjustment shown by a withdrawal from society 
and continuing reliance upon government support programs.  

The counselor determined that the appellant was feasible for 
training, however, training was not warranted as an 
employment handicap did not exist.  The counselor set forth 
six areas in support of this determination: (1) the appellant 
had been gainfully employed for the past 7 years with the 
same company in a sedentary position which she enjoyed; (2) 
the appellant had obtained job skills which allowed her 
gainful employment; (3) her service-connected disabilities 
had not prevented or substantially contributed to her 
inability to obtain, sustain, or maintain gainful employment; 
(4) her previous employment and subsequent job experience 
appeared sufficient to overcome her impairment disability; 
(5) her service-connected disabilities did not result in 
vocationally significant limitations; (6) and that on follow-
up, the appellant was still employed in her current position.  

The Board agrees with the vocational rehabilitation 
counselor's determination that the appellant does not have an 
employment handicap, which the Board notes is clearly also 
the prerequisite for a serious employment handicap.  

First, the appellant has an impairment of employability 
because her service-connected shin splints restrict physical 
activity.  However, in the appellant's current position, she 
has sedentary employment which does not require any of the 
restricted activities.  Rather, her employment accommodates 
her restrictions and she has not had to miss work due to her 
service-connected disabilities.  Second, the appellant's 
service-connected disabilities materially contribute to the 
impairment of employability in that they, again, restrict 
physical activity.  However, as noted, her current employment 
does not require physical activity.  Third and significantly, 
the appellant has  overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  Her employment is consistent with the veteran's 
aptitude, abilities, and interests, by her own admission.  
She enjoys her job and has maintained this suitable 
employment for over 7 years.  She has overcome the effects of 
any impairment of employability through on the job training 
and through experience.  

Thus, the appellant has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).

The appellant has expressed that she will need training if 
and when her current position is terminated.  She indicated 
that she is applying for other positions.  However, she has 
not notified VA that her position has been eliminated.  As 
such, she is still employed in the same suitable employment, 
in the same capacity, as when she initiated her claim.  

The appellant's representative prepared a statement in 
October 2006.  In that statement, there was no indication 
that the appellant's current employment status has changed.  

Accordingly, the criteria for entitlement to a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, have 
not been met.  




ORDER

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code, is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


